Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

				Reason for Allowance
Claims 1-2, 4-5, 9-12, 17and 19-28 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 4978189, US 6580842 B1, US 20090136191 A1 and US 6580842 B1, US 20100054753 A1. 
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious combining, at a second waveguide PBS, the second rotated TE polarization component and the second rotated TM polarization component of the input light beam to form a recombined input light beam propagating downstream, wherein the second waveguide PBS is a silicon photonic beam splitter made of silicon [[.]]; and rotating the recombined input light beam using a third polarization rotator to provide a rotated recombined input light beam in combination with the rest of the limitations of the base claim.  
Claim 17 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious transmitting the second rotated TM polarization component of the input light beam at a third waveguide PBS; receiving, at the second waveguide PBS, a TE polarization component of an output light beam, wherein the output light beam is propagating upstream,  Response to Final Office Action of January 11, 2021receiving, at the third waveguide PBS, a TM polarization component of the output light beam; rotating the TE polarization component of the output light beam using the first Faraday rotator to 
Claim 21 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the second waveguide PBS is a silicon photonic beam splitter made of silicon; separating the recombined input light beam into the second rotated TE polarization component and the second rotated TM polarization component of the input light beam; rotating the second rotated TE polarization component of the input light beam using a third polarization rotator to provide a third rotated TE polarization component of the input light beam, wherein the third polarization rotator comprises a 90-degree polarization rotator; and rotating the second rotated TM polarization component of the input light beam using a fourth polarization rotator to provide a third rotated TM polarization component of the input light beam, wherein the fourth polarization rotator comprises a 90-degree polarization rotator in combination with the rest of the limitations of the base claim.  

Claims 2, 4-5, 9-12, 19-20 and 22-28 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883